Title: Citizenship Qualifications for Senators, [9 August] 1787
From: Madison, James
To: 


[9 August 1787]

   Gouverneur Morris moved to make the qualification fourteen years, rather than four.

Mr. Madison was not averse to some restrictions on this subject; but could never agree to the proposed amendment. He thought any restriction however in the Constitution Unnecessary, and improper. Unnecessary; because the Natl. Legislre. is to have the right of regulating naturalization, and can by virtue thereof fix different periods of residence as conditions of enjoying different privileges of Citizenship: Improper; because it will give a tincture of illiberality to the Constitution: because it will put it out of the power of the Natl. Legislature even by special acts of naturalization to confer the full rank of Citizens on meritorious strangers & because it will discourage the most desireable class of people from emigrating to the U.S. Should the proposed Constitution have the intended effect of giving stability & reputation to our Govts. great numbers of respectable Europeans: men who love liberty and wish to partake its blessings, will be ready to transfer their fortunes hither. All such would feel the mortification of being marked with suspicious incapacitations though they sd. not covet the public honors. He was not apprehensive that any dangerous number of strangers would be appointed by the State Legislatures, if they were left at liberty to do so: nor that foreign powers would make use of strangers as instruments for their purposes. Their bribes would be expended on men whose circumstances would rather stifle than excite jealousy & watchfulness in the public.
